Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application filed on 01/11/2022. Claims 1-17 are pending in the application. 

Examiner Comments
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (US 20040012810 Al, 01/22/2004 ) in view of Drooker (US 20140176733 A1, 06/26/204) in further view of Nakai ( US 20150153808 A1, 06/04/2015 ) in further view of Han (US 20120265758 Al, 10/18/2012) in further view of Dickinson ( US 20160205358 A1 , 07/14/2016) and in further view of Dickinson (US 20170178372 A1, 06/22/2017)

Regarding to independent Claim 1,
	Hass teaches a system (see Hass: Fig.1, [0011], an example system 100) comprising: 
a computing device (see Hass: Fig.1, [0011], describing computing device 104”)
a display device (see Hass: Fig.1, [0014], display apparatus 110) 
a plurality of camera devices, each camera device being configured at a location of an event (see Hass: Fig.1, [0014], the digital cameras 102 comprise any digital imaging devices that are capable of digitally capturing images of a viewed scene or object (event location) and […], 
a wireless router (see Hass: Fig.1, [0013], “The network 106 typically comprises a wireless local area network (LAN).”); and 
a server communicatively coupled to the computing device, the display device, and the camera devices through the wireless router using a secure wireless protocol […] (see Hass: Fig.1, [0012], “The computing device 104 (server) communicatively coupled to the wireless LAN (network 106) , digital cameras 102 and display 110 … for example, a server computer, a desktop PC, etc.”), wherein the server (see Hass: Fig.1, computing device 104 (server)) is operable to:
receive images captured by the camera devices over the LAN (see Hass: Fig.4, [0027], “image data are transferred to a central computing device (e.g., computing device 104), as indicated in block 404. This transfer of images typically comprises wireless transfer of image data to the central computing device via a network.”), 
display […] images on the display device  (see Hass: Fig.1, [002], “ The display of the images may comprise presentation of the images on the display (e.g., LCD) of the computing device or, alternatively, may comprise display of the images with a display apparatus such as the image projector 112 and a projector screen 114 identified in FIG. 1.”)

	As shown above, Hass teaches the system that facilitate the sharing of captured images at an event. The event attendee will capture an image and transfer the captured image using a wireless network to a server and the server will transmit the captured images to a display at the event for event participants to view in real time.

Hass does not explicitly teach or suggest the system wherein : 
a capturing device comprising a global positioning module (GPS) operable to identify the camera device's location
a server that establishes a secure local area network (LAN) to prevent intrusion to the computing device, the display device, the camera devices, and the server by devices or systems that are external to the LAN,
display [vetted] images on the display device,
the server is operable to compress image, to transfer the compressed images to the computing device for vetting, display vetted images on the display device,
the server further operable to detect activity at the event based on a number of images being captured by a first of the camera devices, direct at least a portion of the camera devices of the plurality to automatically capture an image of a scene of the activity, identify a feature in the images of the scene captured by the portion of the camera devices,  stitch the images of the scene into a single image, transfer the single image to the computing device for vetting, and display the single image on the display device during the event after vetting by the computing device.

However, Drooker teaches the system wherein :
a capturing device comprising a global positioning module (GPS) operable to identify the camera device's location (see Drooker : Fig.1, [0032], “the camera 102 may have the capability to obtain a GPS position to provide as metadata or may be able to receive a GPS position from the mobile phone 112 to provide as metadata.”) 
	Because Hass and Drooker address the same/similar issue of utilizing image capturing device at an event to share captured images, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify the  teaching of Hass to comprises a global positioning module (GPS) operable to identify the camera device's location as taught by Drooker . After modification of Hass, the capturing device 102 can also operate with GPS to identify event location and camera device location as taught by Drooker. One would be motivated to make such combination to provide users with an accurate date and time information of the captured image for future reference. 


	As shown above, Hass teaches the system that facilitate the sharing of captured images at an event in a digital display. In addition, Drooker teaches or suggests the user of GPS in capturing devices.  

However, Han and Drooker does not explicitly teach the system wherein :
a server that establishes a secure local area network (LAN) to prevent intrusion to the computing device, the display device, the camera devices, and the server by devices or systems that are external to the LAN”)
display [vetted] images on the display device
the server is operable to compress image, transfer the compressed images to the computing device for vetting, a server that display vetted images on the display device,
the server is operable to detect activity at the event based on a number of images being captured by a first of the camera devices, direct at least a portion of the camera devices of the plurality to automatically capture an image of a scene of the activity, identify a feature in the images of the scene captured by the portion of the camera devices, stitch the images of the scene into a single image, transfer the single image to the computing device for vetting, and display the single image on the display device during the event after vetting by the computing device.

Nakai teaches a system wherein: 
a server that establishes a secure local area network (LAN) to prevent intrusion to the computing device, the display device, the camera devices, and the server by devices or systems that are external to the LAN (see Nakai: Fig.9, [0086], “Reference numeral 901 denotes a firewall connected to the LAN 101 and a router 902. The firewall 901 is an apparatus for preventing intrusion from the outside to the computer network of the LAN 101 via the Internet 903 in FIG. 9. The router 902 interconnects different networks. The Internet 903 is an external network. The remote diagnosis server 904 communicates, via the external network such as the Internet 903, with the image processing apparatus connected to the LAN 101.”)
	Because Hass, Drooker and Nakai address the same/similar issue of transmitting a data or file over a network securely, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Han to include a server that establishes a secure local area network (LAN) to prevent intrusion to the computing devices as taught by Nakai. After modification of Hass, the wireless local area network (LAN) that is used at the event can also incorporate firewall for preventing  intrusion from the outside to the event area as taught by Nakai to secure the event data. One would be motivated to make such combination to provide users with an efficient, secure, and safe network environment to share files or data or images over Local area network or LAN.

	Han, Drooker and Nakai not explicitly teach or suggest the system wherein the server is further operable to:
display vetted images on the display device,
compress image, transfer the compressed images to the computing device for vetting, display vetted images on the display device, and 
detect activity at the event based on a number of images being captured by a first of the camera devices, direct at least a portion of the camera devices of the plurality to automatically capture an image of a scene of the activity, identify a feature in the images of the scene captured by the portion of the camera devices, stitch the images of the scene into a single image, transfer the single image to the computing device for vetting, and display the single image on the display device during the event after vetting by the computing device.
 
Han teach the system wherein the server is further operable to:
receive images from users at an event (see Han: Fig.50, 51, [0248],  “event client 5004--is configured at the event location to display pictures, videos, comments, audio, and other content submitted by the event attendees. An event application 5015 communicates with the event service 5000 to retrieve content in real time as the content is submitted by users (i.e., users of clients 1401-1403)”) 
display vetted images on the display device ( see Hass: Fig.53, [265], “A set of selectable options 5301 is also shown which provide the moderator the ability to easily allow or reject the new content submissions from each event attendee. In the example shown in FIG. 53, the moderator is previewing a set of pictures uploaded by an attendee named John Doe. Forward/back arrows 5305 are provided to allow the moderator to scroll forward and backward through the pictures. In one embodiment, the set of selectable options 5301 includes an option to "reject new submissions," "allow new submissions," and "allow all submissions from John Doe."”). see also [0266] stating “event application 5015 executed at the event, which displays the content from the event compilation 5005 on the event display 5005.”) 
compress image (see Han: Fig.42a, Fig.51, 51, [0248], “The user may adjust the size ( compress image) and position of the cropping border by touching and dragging it in different directions.”)
transfer the compressed images to the computing device for vetting  (see Han: Fig.53, [0265], “ A set of selectable options 5301 is also shown which provide the moderator the ability to easily allow or reject the new content submissions from each event attendee. In the example shown in FIG. 53, the moderator is previewing a set of pictures uploaded by an attendee named John Doe. Forward/back arrows 5305 are provided to allow the moderator to scroll forward and backward through the pictures.,
display vetted images on the display device (see Han: Fig.51, [0266], “provided to the event application 5015 executed at the event, which displays the content from the event compilation 5005 on the event display 5005.”)
	Because Hass, Drooker, Naka and Han address the same/similar issue of utilizing image capturing device at an event to share captured images, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify the  teaching of Hass to modify the captured image by compressing or reducing the image size to allow  the vetting of the captured images for sharing as  taught by Han.  One would be motivated to make such combination to provide efficient, quick and time saving file sharing and reviewing capability by reducing the size of captured image to decrease use of internet bandwidth and storage.   

 Hass, Drooker, Nakai and Han does not teach the system wherein :
the server is further operable to detect activity at the event based on a number of images being captured by a first of the camera devices, to direct at least a portion of the camera devices of the plurality to automatically capture an image of a scene of the activity, to identify a feature in the images of the scene captured by the portion of the camera devices, 
the server is further operable to stitch the images of the scene into a single image, transfer the single image to the computing device for vetting, and display the single image on the display device during the event after vetting by the computing device.

However, Dickinson teaches the system wherein:
the server is further operable to:
detect activity at the event based on a number of images being captured by a first of the camera devices (see Dickinson: Fig.23, [0228], “a diagram showing and exemplary process of using an imaging module to capture videos and/or gifs of a crowd (e.g., attendee) section as well as images of all the crowd (e.g., attendees) for each triggered event or moment. For example, image capture module (2300) is triggered by a triggering moment or event to capture assigned sequence of images (2302) of each pre-determined crowd sequence (2304, 2306, 2308 and 2310). 
direct at least a portion of the camera devices of the plurality to automatically capture an image of a scene of the activity (see Dickinson: Fig.23, [0228], “The video and/or gif is operator or automatically prompted to capture a sequence of images for the same crowd section (2304) so that these images can be processed to form a video or gif. After a short period of image capture (roughly 0.3-4 seconds) at position (2304) the camera module (2300) continues its assigned sequence of shots of 1 image per crowd section for sequence (2306, 2308 and 2310). Reference number 2312 shows an example shot of sequence (2306, 2308 and 2310).”)”
identify a feature in the images of the scene captured by the portion of the camera devices (see Dickinson: Fig.9, [0009], “labeling information assigned to the images and/or videos of the captured sequence can include a label identifier corresponding to one or more of the following: an identification of the event venue, an identification of the event, an identification of the one or more image and/or video capturing devices, an identification of the moment that generated the triggering signal, and a sequence number of the images of the sequence of images and/or videos.”)
	Because Hass, Drooker, Nakai ,Han and Dickinson address the same/similar issue of utilizing image capturing device at an event to share captured images, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify the teaching of Hass to detect activity at the event and to automatically capture an image of a scene of the activity and  to identify a feature in the images of the scene captured by the camera devices as  taught by Dickinson. One would be motivated to make such combination to provide efficient, quick and time saving file sharing and reviewing capability by reducing the size of captured image to decrease use of internet bandwidth and storage.   

	Hass, Drooker, Naka ,Han and Dickinson does not teach or suggest the server operable to stitch the images of the scene into a single image, to transfer the single image to the computing device for vetting, and to display the single image on the display device during the event after vetting by the computing device.
	However, Gormish teaches the server operable to:
stitch the images of the scene into a single image (see Gormish: Fig.11, [0089], “the image seaming module 209 combines the seams of all the pairs of adjacent images in the stitched image.”),See also Fig.4, [0080], describing “the image seaming module 209 determines the pixels numbered 1, 2, 3, 5 and 6 from the first image 401 as the pixels to be used for generating a panoramic stitched image. Similarly, the image seaming module 209 determines the pixels numbered 4, 7, 8 and 9 from the second image 403 as the pixels to be used for generating a panoramic stitched image.”)
transfer the single image to the computing device for vetting (see Gormish: Fig.11, [0089], “(see Gormish: Fig.2, [008] “the image seaming module 209 sends (transfers) data including instructions to the user interface module 211 to generate and display the panoramic stitched image on the user interface of the client device 115.”) and 
display the single image on the display device during the event after vetting by the computing device, ( (see Gormish: Fig.2, [0089] “the image seaming module 209 sends data including instructions to the user interface module 211 to generate and display the panoramic stitched image on the user interface of the client device 115.”) 

	The examiner notes that Hass teaches the vetting of captured imaged in an event to a computing device ( see Hass: Fig.53, [265], “A set of selectable options 5301 is also shown which provide the moderator the ability to easily allow or reject ( vetting of captured images) the new content submissions from each event attendee.) The only limitation that Hass does not teach is the stitching of captured images to a single image.

	Because Hass, Drooker, Nakai ,Han , Dickinson and Gormish address the same/similar issue of utilizing image capturing device at an event to share captured images, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify the teaching of Hass to combine or stitch as a single image as  taught by Han. One would be motivated to make such combination to provide a complete and variety of captured imaged at the same time to event attendees in an efficient and timely manner. 

Regarding Claim 2, 
	Hass, Drooker, Nakai ,Han , Dickinson and Gormish teaches all the limitations of Claim 1. Han further teaches the system wherein the server is further operable to display the single image on the display device by transitioning through the single image over time (see Han: Fig.51, [0266], “displays the content from the event compilation 5005 on the event display 5005. For example, if the event compilation is a photo story, then the event application may periodically scroll through pages of the photo story. In another embodiment, the event compilation 5106 is simply a set of photos or videos and the event application 5015 rotates through the photos/videos in a random order. Various other techniques may be used for displaying the captured event content on the event display 5005 while still complying with the underlying principles of the invention.”)
	Because Hass and Han address the same/similar issue of utilizing image capturing device at an event to share captured images, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify the capturing device of teaching of Hass to modify the captured image by compressing or reducing the image size to allow  the vetting of the captured images for sharing as  taught by Han.  One would be motivated to make such combination to provide efficient, quick and time saving file sharing and reviewing capability by reducing the size of captured image to decrease use of internet bandwidth and storage
Regarding Claim 3, 
	Hass, Drooker, Nakai ,Han , Dickinson and Gormish teaches all the limitations of Claim 1. Hass further teaches the system wherein the server is further operable to detect a change in the location of the first camera device, to determine that the change in the location of the first camera device is unauthorized, and to disable to the first camera device based on the determination, wherein disabling includes encrypting at least the images of the first camera device ( see Hass: Fig.1, [0026], “Each distributed digital camera may comprise a unique identifier… Optionally, some form of security feature can be implemented to deter camera theft. In one arrangement, such a security feature may comprise a disabling feature that disables use of the camera when the camera is removed beyond a delineated geographical area (e.g., predetermined distance from computing device 104) or which in some manner limits operation of the camera to use with a particular system (e.g., system 100). In another arrangement, the security feature may comprise a time limit feature that disables operation of the camera after expiration of a given period of time (e.g., anticipated duration of the event at which the camera is used). ”
	
Regarding Claim 4, 
	Hass, Drooker, Nakai ,Han , Dickinson and Gormish teaches all the limitations of Claim 1. Hass further teaches the system wherein the server is further operable to receive location information from each of the camera devices, and to establish a geo-map of the camera devices based on the received location, wherein the geo-map is operable to disable at least one of the camera devices, the server, or the computing device when the at least one of the camera devices, the server, or the computing device moves to locations outside of the geo-map (see Hass: Fig.1, [0026], “Each distributed digital camera may comprise a unique identifier… Optionally, some form of security feature can be implemented to deter camera theft. In one arrangement, such a security feature may comprise a disabling feature that disables use of the camera when the camera is removed beyond a delineated geographical area (e.g., predetermined distance from computing device 104) or which in some manner limits operation of the camera to use with a particular system (e.g., system 100). In another arrangement, the security feature may comprise a time limit feature that disables operation of the camera after expiration of a given period of time (e.g., anticipated duration of the event at which the camera is used). ”
		
Regarding Claim 5, 
	Hass, Drooker, Nakai ,Han , Dickinson and Gormish teaches all the limitations of Claim 1. Han further teaches the system wherein at least a portion of the camera devices are dual interface camera devices having two sides with each side comprising a touch screen interface and a camera (see Han: Fig.50, [0233], “the content submitted by users may include photos and videos captured at the event. The photos/videos may be captured using smart phones equipped with cameras or digital cameras with wireless capabilities”). The examiner notes that the mobile device used to capture image have a touch screen feature  as Fig.25, [0229], decribes “ touch-screen client device 2504 such as (by of example and not limitation) an Apple iPad.RTM. or iPhone.RTM.. In this embodiment a memories application 2500 specifically designed for a touch-screen environment is executed on the touch-screen client 2504 to provide the user interface.”)
	Because Hass and Han address the same/similar issue of utilizing image capturing device at an event to share captured images, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify the capturing device of teaching of Hass to modify the captured image by compressing or reducing the image size to allow  the vetting of the captured images for sharing as taught by Han.  One would be motivated to make such combination to provide efficient, quick and time saving file sharing and reviewing capability by reducing the size of captured image to decrease use of internet bandwidth and storage
	The Examiner further notes that the feature of the capturing device  (in this case “dual interface camera devices”) is non-functional descriptive material and is not functionally involved in the steps recited. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 218 USPQ 401, 403 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Regarding independent Claim 9,
	Claim 9 is directed to a method claim and has similar/same claim limitation and scope as Claim 1 and is rejected under the same rationale. 

Regarding independent Claim 17,
	Claim 17 is directed to a method claim has similar/same claim limitation and scope as Claim 1 and is rejected under the same rationale.

Regarding Claims 8-16, 
	Claims 8-16 are directed to a method and both claims have similar/same claim limitation and scope as Claim 2-8 respectively and are rejected under the same rationale.

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Han  in view of Hass, Drooker, Nakai ,Han , Dickinson and Gormish as applied to Claims 1-5, 8-13 and 17 as shown above and in further view of Gardiner et al. (Pub. No.: US 20120057039 Al, Pub. Date: 2012-03-08.)

Regarding Claim 6, 
	Hass, Drooker, Nakai ,Han , Dickinson and Gormish teaches all the limitations of Claim 1. Hass, Drooker, Nakai ,Han , Dickinson and Gormish does not teach or disclose the system wherein the first camera device is operable to identify when a person at the event is in view of the first camera device via a facial recognition module configured with the first camera device, to initiate a countdown upon identifying the person, and to automatically capture an image of the person after the countdown.
	However, Gardiner teaches the system wherein the first camera device is operable to identify when a person at the event is in view of the first camera device via a facial recognition module configured with the first camera device (see Gardiner: Fig.4, [0019], “Once an acceptable image of the subject's face has been captured, the automated picture taking process continues with monitoring image data from a camera, which may be a rear-facing camera, to determine if the face in the previously captured image appears in the camera's field of view (operation 36). For instance, a rapid sequence of images captured by the camera while the camera is aimed at a desired scene, are analyzed to detect when the subject has moved into the camera's field of view. This may be accomplished using suitable facial recognition software. Facial recognition algorithms with accuracy sufficient for the purposes of this invention are widely available. ”), to initiate a countdown upon identifying the person, and to automatically capture an image of the person after the countdown (see Gardiner: Fig.4, [0019], “When the subject has been recognized in the camera's field of view, a countdown may be initiated at 38 to give the photographer (camera user) and/or the subject additional time to compose the scene before a picture of the scene is taken. This may be implemented using a variable timer that may be set in advance by the photographer. The photographer and/or the subject may be alerted to the countdown with a sequence of beeps or light flashes. At the end of the countdown, the image is captured at 40, i.e. the picture is taken.”)
	Because Hass, Drooker, Nakai ,Han , Dickinson , Gormish and Gardiner address the same/similar issue of transmitting a data or file over a network securely, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Han to include the system that comprise a capturing device with camera device that identify the presence of person via a facial recognition module and capture the image as taught by Gardiner. One would be motivated to make such combination to provide users with an efficient, accurate and  time saving camera feature that allow user to capture clear and quality picture. 

Regarding Claim 7,
	Hass, Drooker, Nakai ,Han , Dickinson , Gormish and Gardiner teaches all the limitations of claim 6. Gardiner  further teaches the system wherein the first camera device is further operable to display the image of the person after the countdown (see Gardiner : Fig.3, [0016], “digital viewfinder function lets the user see a lower resolution version of the just-captured image on the display screen 12.”)
 the facial recognition module is further operable to detect an expression of the person that indicates that the image of the person can be published and/or printed ( see Fig.4, [0018], “he captured image is then examined at 34 to ensure that the subject's facial features have been adequately captured in the image. If not, the image capture process is repeated. Once the existence of facial features in the captured image has been verified, the controller 18 may signal some form of feedback to the camera user, letting the user know that the automated image capture process can continue.”)
	Because Hass and Gardiner address the same/similar issue of transmitting a data or file over a network securely, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Han to include the system that comprise a capturing device with camera device that identify the presence of person via a facial recognition module and capture the image and detect an expression of the person that indicates that the image of the person is acceptable as taught by Gardiner. One would be motivated to make such combination to provide users with an efficient, accurate and  time saving camera feature that allow user to capture clear and quality picture.

Regarding Claim 14-15, 
	Claims 14-15 are directed to a method and both claims have similar/same claim limitation and scope as Claim 6-7 respectively and are rejected under the same rationale.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Han  in view of Hass, Drooker, Nakai ,Han , Dickinson and Gormish as applied to Claims 1-5, 9-13, and 17 as shown above and in further view of Bund et al. (Pub. No.: US 20130198829 Al, Pub. Date: 2013-08-01.)

Regarding claim 8
	Hass, Drooker, Nakai ,Han , Dickinson and Gormish teaches all the limitations of Claim 1. Hass, Drooker, Nakai ,Han , Dickinson and Gormish does not teach or disclose the system wherein the server is operable to implement a background process that monitors the first camera device via a heartbeat connection to the first camera device.
	However, Bund teaches the system wherein the server is operable to implement a background process that monitors the first camera device via a heartbeat connection to the first camera device (see Bund: Fig.1, [0023], “When connected to the communications network 105 and provided with power, the camera system 110, via the server 114, autonomously and periodically transmits ("pings") an identifier message that is received and recognized by the interactive control server system 150. The identifier message may include certain identification information for the camera system 110 (e.g., the MAC address and/or the SIN and, optionally, additional identification information and/or the like.”)
	Because Hass and Bund address the same/similar issue of transmitting a data or file over a network securely, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Han to include the system that check the communication between the server and the camera device by taught by Bund. One would be motivated to make such combination to provide users with an efficient, secure, and safe network environment to share files or data or images over Local area network.

Regarding Claim 16, 
	Claim 16 is directed to a method and both claims have similar/same claim limitation and scope as Claim 8 and is rejected under the same rationale.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20150036004 A1
Harwell; Aaron C
Title: SYSTEM AND METHOD OF CAPTURING AND SHARING MEDIA
Description: method for capturing and sharing media, wherein the system and method provide a network for multiple users to conveniently capture and share media for a jointly-attended event.
US 20140186004 A1
Hamer; Christopher
Title: Collaborative Digital Video Platform That Enables Synchronized Capture, Curation And Editing Of Multiple User-Generated Videos
Description: CROWDFLIK app allows each user to activate and/or accept a location/event confirmation, or check-in, in order to activate the capture and submit video function of the CROWDFLIK app which tags or marks each submitted video with location specific data, allowing proper grouping for synchronized review and edit.
US 20190208130 A1
BINDER et al.
Title: Methods For Sharing Images Captured At An Event
Description: relates to forming an image sharing group to share images through an image sharing pool. The images may be selected for the pool in response to determining that the images were taken at the same event. An event may be determined based on time, date, geographic location, other criterion.


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of r unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem Shalu/Examiner, Art Unit 2177     

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177